Dismissed and Opinion filed April 3, 2003








Dismissed and Opinion filed April 3, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01215-CV
____________
 
DACOMA, INC., MAXIMO CABALLERO, AND SERGIO CASTRO, Appellants
 
V.
 
EVERGREEN PARTNERS, A TEXAS PARTNERSHIP, CATHERINE
MICHON, RONALD DEUTSCH, AND SHADOWVIEW VILLAGE TOWNHOMES ASSOCIATION, INC., Appellees
 

 
On
Appeal from the 11th District Court
Harris
County, Texas
Trial
Court Cause No. 00-17501
 

 
M
E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an order denying class
certification signed October 28, 2002.
On March 31, 2003, appellants filed a motion to dismiss
because they no longer desire to prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.